Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 6 and 13-20 is pending.
Applicants response dated 3/10/2021 has been received and entered in the application.

Action Summary
Claim 6 is objected to because of the following informalities:  Instant claim 6 recite “CBC” without first identifying what CBC means, for example “Cannabichromene” is withdrawn due to applicant’s amendment of claims.
Claim 6, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 2017/0266153) of record and Morales (Molecular Targets of the Phytocannabinoids-A Complex Picture, Prog Chem Org Nat Prod. 2017 ; 103: 103–131) is maintained.
Claim 6, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendschuh (US 2016/0250270) of record and Morales (Molecular Targets of the Phytocannabinoids-A Complex Picture, Prog Chem Org Nat Prod. 2017 ; 103: 103–131) is maintained.

Response to Arguments
Applicants argue that Morales does not display significant affinity for the cannabinoid CB1 and CB2 receptors.  This argument has been fully considered but has not been found persuasive.  Morales teaches that CBC is a CB1 and CB2 agonist.  The assertion that CBC does not have “significant affinity for cannabinoid CB1 and CB2 receptors” is not convincing because the instant claims do not recited that CBC must 1 and CB2 receptors”, rather agonizing CB2, in which is taught by Morales. Thus, meeting the instant claim language.
Applicants appear to assert that Morales teaches away from the instant claims.  This argument has been fully considered but has not been found persuasive.  Morales teaches that CBC is a CB1 and CB2 agonist.  Morales teaches that CBC is one of the most abundant phytocannabinoids in the plant; it directly influences the endocannabinoid system by inhibiting anadamide uptake.  The strength of the affinity is not persuasive because CBC does in fact agonist CB1 and CB2.  Additionally, Levy teaches a purified cannabinoid and a purified terpene (claim 1-2) to treat pain (abstract and paragraph 0005).  Levy teaches cannabinoid chosen from Tetrahydrocannabinol and Cannabichromene (hereinafter CBC) and at least one compound chosen from Caryophyllene , Pinene , Bornyl Acetate , Cineole , Limonene , Caryophyllene , Pinene , or Bornyl acetate ).  Levy teaches that the composition provides methods of increasing the potency at a receptor of CB2.  Therfore, taking that cited art as a whole, it would have been obvious that CB2 agonist such as purified CBC as well purified turpenes such as caryophyllene and alpha-terminene to treat pain. One would have been motivated to administer purified CBC as well purified turpenes such as caryophyllene and alpha-terminene to treat pain because it is known in the art that cannabinoids are useful in the treatment of pain as disclosed by Levy with a reasonable expectation of success absence evidence to the contrary.



For the ease of the applicant, the previous office action dated 12/11/2020 is reproduced below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 6, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 2017/0266153) of record and Morales (Molecular Targets of the Phytocannabinoids-A Complex Picture, Prog Chem Org Nat Prod. 2017 ; 103: 103–131).

Levy teaches a purified cannabinoid and a purified terpene (claim 1-2) to treat pain (abstract and paragraph 0005).  Levy teaches cannabinoid chosen from Tetrahydrocannabinol and Cannabichromene (hereinafter CBC) and at least one compound chosen from Caryophyllene , Pinene , Bornyl Acetate , Cineole , Limonene , Caryophyllene , Pinene , or Bornyl acetate (claim 10) .  Levy teaches purified alpha-Terpinene (claim 3, paragraph 1383,1958, Example 30).  Levy teaches that the composition provides methods of increasing the potency at a receptor of CB2 (paragraph 0062).  Levy teaches that CBC the compositions disclosed herein , the ratio of the first purified cannabinoid to the second purified cannabinoid to the third purified cannabinoid is between 10 : 1 : 1 to 1 : 1 : 1 .
Levey does not specifically disclose that CBC is a CB2 agonist.
Morales teaches that CBC is a CB1 and CB2 agonist (table 1).
It would have been obvious to administer a CB2 agonist such as purified CBC as well purified turpenes such as caryophyllene and alpha-terminene to treat pain. One would have been motivated to administer purified CBC as well purified turpenes such as caryophyllene and alpha-terminene to treat pain because it is known in the art that 
	With regards to the CBC makes up greater than 50% of the total cannabinoids, it would have been obvious to optimize the concentration of CBC in the composition.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio. Furthermore, it is obvious to vary and/or optimize the amount of CBC provided in the composition, according to the guidance provided by Levy, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  


Claim 6, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendschuh (US 2016/0250270) of record and Morales (Molecular Targets of the Phytocannabinoids-A Complex Picture, Prog Chem Org Nat Prod. 2017 ; 103: 103–131).

Wendschuh does not specifically disclose that CBC is a CB2 agonist.
Morales teaches that CBC is a CB1 and CB2 agonist (table 1).
It would have been obvious to administer a CB2 agonist such as purified CBC as well purified turpenes such as caryophyllene and alpha-terminene to treat pain. One would have been motivated to administer purified CBC as well purified turpenes such as caryophyllene and alpha-terminene to treat pain because it is known in the art that cannabinoids are useful in the treatment of pain as disclosed by Levy with a reasonable expectation of success absence evidence to the contrary.
	With regards to the CBC makes up greater than 50% of the total cannabinoids, it would have been obvious to optimize the concentration of CBC in the composition.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Claims 6, 13-20 is rejected.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627